REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 01/04/2022 has been entered.  Pending claims 1, 4-9, and 12-24 are allowed for the following reasons:   Claims 1, 4-9, 12-16, and 21-22 were allowed in the final Office Action mailed on 11/09/2021.   Claims 17-20 and 23-24 were rejected under 35 USC 112a.  By way of the current amendment, applicant has incorporated the suggestions for allowance provided by the examiner in paragraph 4 of the final Office Action into independent claim 17.  Claims 18-20 and 23-24 are dependent from claim 17.   All claims now stand allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665